DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-7 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2020/0265605 A1) in view of Kwon (US 2018/0339701 A1) and Barth et al. (“Barth”, US 2011/0087406 A1). 	1) Regarding claim 1, Kaneko discloses a parking assist system (Fig. 3) comprising: 	an external environment information acquiring device (Fig. 20: camera 20) configured to acquire external environment information around a vehicle (Figs. 4-9); 	a parking space extracting device (Fig. 3: controller 110) configured to extract an available parking space delimited by one or more delimiting lines based on first external environment information (¶0082; ¶0099) which is the external environment information acquired by the external environment information acquiring device (Fig. 4); 	a display device (¶0043; 0062; Fig. 3: display 30) configured to display a parking position candidate set in the parking space (Figs. 4-9). 	As per the limitation a selection input member configured to receive a selection operation by a user, the selection operation being an operation to select the parking position candidate displayed on the display device, and a control device configured to set the parking position candidate at a prescribed position in the parking space, to set the parking position candidate selected by the user via the selection input member as a target parking position. 	Kwon discloses, in ¶0071; claim 10, the concept of using selected parking space input to initiate a parking operation thereof. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using selected parking space input to initiate a parking operation thereof as taught by Kwon, into the system as taught by Kaneko, with the motivation to enhance the parking assist features of the system. 	As per the limitation the control device configured to calculate a first trajectory to the target parking position, and to execute a first driving process to autonomously move the vehicle along the first trajectory, and wherein the control device is configured to set a corrected parking position different from the target parking position based on second external environment information which is the external environment information acquired by the external environment information acquiring device during and/or after the first driving process, to calculate a second trajectory from the target parking position to the corrected parking the vehicle along the second trajectory. 	In the art of parking it is know that parking space geometry with respect to available parking space within a detected parking space can be used to correct a parking position of a vehicle. For example, Barth discloses, in ¶0037-40 with reference to Fig. 1, the concept initiating a first parking trajectory based on expected available parking space geometry, and during the parking process determining that another trajectory needs to be performed to compensate for a miscalculation of the available space geometry. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept initiating a first parking trajectory based on expected available parking space geometry, and during the parking process determining that another trajectory needs to be performed to compensate for a miscalculation of the available space geometry as taught by Barth, into the system as taught by Kaneko and Kwon, with the motivation to enhance the parking assist features of the system. 	2) Regarding claim 2, Kaneko, Kwon and Barth teach wherein the control device is configured to set the target parking position at a central position of the parking space in a width direction, and to set the corrected parking position at a position offset from the target parking position in the width direction (Barth: ¶0037-40 with reference to Fig. 1 clearly illustrating trajectory 04 being a center position and trajectory 05 being a position offset). 	3) Regarding claim 4, Kaneko, Kwon and Barth teach wherein the control device is configured to set the corrected parking position in the parking space such that the corrected parking position is parallel to the delimiting lines (Barth: ¶0017-19 with reference to Fig. 1 clearly illustrating that the final parking position will be parallel). 	4) Regarding claim 5, Kaneko, Kwon and Barth teach wherein in a case where an entrance width of a parking area corresponding to the parking space is equal to or more than a first width which is greater than a vehicle width, the control device sets the parking position candidate (Barth: Fig. 1 illustrates the parking space 03 being wider than the vehicle’s width), and in a case where the entrance width of the parking area corresponding to the target parking position is equal to or more than a second width which is greater than the first width, the control device executes the second driving process (Barth: Fig. 1 further illustrates the lateral spacing of the lateral distance 06 evaluation being wider than the parking space 06 which is used to begin the parking operation, see ¶0037-40). 	5) Regarding claim 7, Kaneko, Kwon and Barth teach wherein upon recognizing entrance side parts of the delimiting lines on both lateral sides, the parking space extracting device extracts the available parking space (Kaneko: ¶0082-83 with reference to Fig. 8).
Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Kwon and Barth, and in further view of Blinkle (US 10685567 B2). 	1) Regarding claim 3, Kaneko, Kwon and Barth teach wherein the second external environment information includes positional information about obstacles on both lateral sides of the vehicle detected by the external environment information acquiring device while the vehicle is moving to the target parking position (Barth: Fig. 1). 	As per the limitation in a case where a minimum distance in the width direction to either of the obstacles on both lateral sides is equal to or less than a prescribed threshold, the control device sets the corrected parking position at a position offset from the central position in such a direction that the minimum distance is increased. 	Blinkle discloses, in Col. 3: line 65 through Col. 4: line 49; Col. 7: lines 39-62 with reference to Fig. 4, the concept of using minimal distance threshold analysis to determine corrected parking positioning. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using minimal distance threshold analysis to determine corrected parking positioning as taught by Blinkle, into the system as taught by Kaneko, Kwon and Barth, with the motivation to enhance the parking assist features of the system. 	2) Regarding claim 6, Kaneko, Kwon and Barth teach wherein in a case where the entrance width of the parking area corresponding to the target parking position is smaller than the second width, the control device does not execute the second driving process. 	Blinkle discloses, in Col. 7: lines 39-51, the concept of comparing the width of a vehicle to the width of detected spacing (i.e., width of vehicle 1 is compared to the determined width a1) for a possible parking operations, in which the width of the determined space is determine not to be wide enough for a parking operation. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of comparing the width of a vehicle to the width of detected spacing for a possible parking operations, in which the width of the determined space is determine not to be wide enough for a parking operation as taught by Blinkle, into the system as taught by Kaneko, Kwon and Barth, with the motivation to enhance the parking assist features of the system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20200410860 A1, parking a vehicle in a center position of a parking space. 	US 10807642 B2; US 20130166190 A1, system performing correction measures when parking a vehicle. 	US 20150344028 A1; US 20200104613 A1, parking assist systems.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684